Case 4:21-cv-00364-ALM-KPJ Document 17 Filed 08/31/21 Page 1 of 2 PageID #: 108




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


 DANIEL ELLIS TAYLOR, #700429                        §
                                                     §
                                                     §
 VS.                                                 §                  CIVIL ACTION NO. 4:21cv364
                                                     §
 DIRECTOR, TDCJ-CID                                  §

                                      ORDER OF DISMISSAL

         The above-entitled and numbered civil action was referred to United States Magistrate

 Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate Judge, which contains

 proposed findings of fact and recommendations for the disposition of such actions, has been presented

 for consideration. The Magistrate Judge recommended the petition for writ of habeas corpus be

 dismissed with prejudice as time-barred. Petitioner filed objections. (Dkt. # 16).

         Petitioner argues that the Magistrate Judge erred in finding that he is not entitled to equitable

 tolling due to an extraordinary circumstance. Petitioner contends, his inability to obtain his trial court

 records constitutes an extraordinary circumstance. Petitioner raised this same argument in his

 petition. The Magistrate Judge correctly found that a lack of access to state court records does not

 present an “exceptional circumstance” which would warrant equitable tolling. Roughley v. Cockrell,

 45 F. App’x 326 (5th Cir. 2002) (rejecting a claim for equitable tolling based on an inmate’s

 unfulfilled request for state court records).

         In all of his objections, Petitioner raises the same argument he raised in his petition. Petitioner

 provides no information to refute the Magistrate Judge’s finding that he filed his federal habeas petition

 twenty-five years and nineteen days beyond the AEDPA limitations deadline. None of Petitioner’s


                                                     1
    Case 4:21-cv-00364-ALM-KPJ Document 17 Filed 08/31/21 Page 2 of 2 PageID #: 109




     objections contradict the Magistrate Judge’s finding that Petitioner filed an untimely habeas petition.

            After reviewing the Report and Recommendation and conducting a de novo review of

     Petitioner’s objections, the Court concludes the findings and conclusions of the Magistrate Judge are

.    correct, and adopts the same as the findings and conclusions of the Court.

            Accordingly, it is ORDERED the petition for writ of habeas corpus is DENIED, and the case

     is DISMISSED with prejudice. A Certificate of appealability is DENIED. It is further ORDERED

     all motions by either party not previously ruled on are hereby DENIED.
          SIGNED this 31st day of August, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                       2
